Exhibit ReleasedWednesday, April 1, 2009 Advance Nanotech Reports Full Year 2008 Financial Results NEW YORK, NY- Advance Nanotech, Inc. (OTCBB: AVNA) today reported financial results for its full year ended December 31, 2008.The Company generated revenues of $3.3 million in 2008 compared to $512,350 in 2007, representing an increase of $2.8 million.Revenue growthwas fueled bysales of its Lonestar and Vapor Generator products, along with contracted, instructional and set-up services provided to customers. Financial Results Summary (In 000s except per share amounts) 2008 2007 Loss from Continuing Operations $ (2,470 ) $ (4,736 ) Loss from Discontinued Operations $ (1,586 ) $ 92 Net Loss $ (4,055 ) $ (4,644 ) Comprehensive Loss $ (4,385 ) $ (4,965 ) Loss per share from continuing operations $ (0.06 ) $ (0.13 ) Loss per share from discontinued operations $ (0.04 ) $ (0.00 ) Net loss per share, basic and diluted $ (0.10 ) $ (0.13 ) Weighted Average Shares 41,225 35,907 Commenting on the 2008 results, Bret Bader, Advance Nanotech’s CEO, said, “2008 was a milestone year for Advance Nanotech on both a corporate and operational level.On a corporate level, Advance Nanotech implemented and executed a shift of its business model from managing the development of a portfolio of early-stage nanotechnologies to focus solely on the development of the Owlstone chemical detection system.In support of this strategy, Advance Nanotech made several key management and board level changes.We implemented significant cost reductions at the corporate level, discontinued operations of noncore U.K. subsidiaries, eliminated certain redundancies in the organization, and streamlined the company’s operations to reflect its new strategy, all of which have impacted positively on our operations. Mr. Bader continued, “On an operational level, the company’s revenue make-up is transitioning to a good mix of product sales and government grants.Our plan, as we have stated in the past, includes an immediate product strategy based on the superior detection characteristics of our sensor system, and wider strategy involving full miniaturization of the surrounding components that we believe will open up new markets for our products.We launched our first, stand alone, full product, Lonestar, in 2008, which was well received by our customers as both a fully functioning unit and a platform for additional application development.We continue to work with the Defense Threat Reduction Agency (DTRA) on the miniaturization of the surrounding components of our sensor system, which we expect will lead to significant supply agreements in homeland defense industry.The miniaturization of the components should also lead to additional products that Owlstone may market itself or in partnership with existing organizations in vertical markets.” The Company’s full year 2008 revenues were slightly lower that projected as a result of decline in the currency exchange rate of the British Sterling relative to the U.S. dollar and a delay in the U.S. Department of Defense contract that was expected to be awarded in the fourth quarter of 2008 rather than the first quarter of 2009.Despite the slippage in revenue, the Company’s fourth quarter revenues were approximately $770,000 with a gross margin of $680,000 or 88%.The increase in gross margin was primarily driven by the higher margin service revenue in the current year’s fourth quarter. Combined with our cost savings initiatives, our loss for the quarter significantly improved. Going forward we expect continued growth in both our homeland defense and industrial businesses, and also through other industries in which our detection system is uniquely suited, as evidenced by our recently announced order in the pharmaceutical industry,” continued Mr. Bader. Selling, general and administrative (SG&A) expenses for the year ended December 31, 2008 compared to the year ended December 31, 2007 were $6.1 million, which included non-cash expenses of $1.7 million.This compares to SG&A expenses of $6.4 million in 2007, which included non-cash expenses of $2.7 million.Non-cash expenses include costs related to options, equity grants and warrants paid in lieuofcash.For the three months ending December 31, 2008, total operating expenses were $817,719 for the quarter, resulting in a loss from operations of $137,893, which is directly related to the aggressive expense management initiatives employed by the
